UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7190



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


THOMAS ANTHONY BURRESS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-97-3-1; CR-92-16; CA-02-19-7)


Submitted: January 29, 2004                 Decided:   February 5, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Anthony Burress, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Thomas Anthony Burress seeks to appeal the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).   We have independently reviewed the record and

conclude that Burress has not made a substantial showing of the

denial of a constitutional right.   See Miller-El v. Cockrell, 537

U. S. 322, 336 (2003).*   Accordingly, we deny a certificate of

appealability and dismiss the appeal.    See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




     *
      We note that Burress’ claim pursuant to Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not cognizable on collateral
review. United States v. Sanders, 247 F.3d 139 (4th Cir. 2001).

                              - 2 -